  Case 4:21-mc-00109-ALM Document 4 Filed 07/26/21 Page 1 of 3 PageID #: 95




                           United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION


ANAND DASARI                                        §
                                                    §
v.                                                  §   Civil Action No. 4:21-mc-109
                                                    §   Judge Mazzant
FILTERED, INC. d/b/a Filtered.ai                    §
                                                    §
                                                    §

                          MEMORANDUM OPINION AND ORDER

       Pending before the Court is Petitioner’s Rule 45 Motion to Compel Compliance with

Subpoena from Defendant Filtered, Inc. d/b/a Filtered.ai (Dkt. #1). Having considered the Motion,

the Court finds it should be GRANTED.

                                         BACKGROUND

       Petitioner Anand Dasari and his business partner Ram Katamaraja founded two workforce

training and software companies, Novedea and Colaberry. Novedea Systems, Inc. v. Colaberry,

Inc., No. 6:20-cv-180-jdk, 2021 WL 1418983 (E.D. Tex. Feb. 3, 2021) (see Dkt. #101 ¶ 9). The

latter was a dormant entity formed to protect Novedea’s business and was used to fund the

development of Defendant, Filtered, Inc. See id. at ¶ 17.

       Petitioner was assured that the funding would not exceed $1 million and that Colaberry

would be appropriately compensated. See id. at ¶ 37. Despite these assurances, Colaberry provided

approximately $1.5 million in funding without receiving appropriate compensation. See id. at ¶

37.

       This problem was exacerbated when Petitioner was asked to take a reduced ownership

interest in Filtered, Inc. so that it could bring in more equity investors. See id. at ¶ 38. Petitioner

and Mr. Katamaraja attempted but ultimately failed to agree to terms to buy out Petitioner. See id.
  Case 4:21-mc-00109-ALM Document 4 Filed 07/26/21 Page 2 of 3 PageID #: 96




at ¶ 42. On April 6, 2020, with no resolution, Petitioner sued Colaberry and Mr. Katamaraja. See

id. at pp. 18–26.

        As part of discovery, on March 19, 2021, Petitioner served a subpoena to Filtered, Inc.

regarding the Colaberry/Filtered, Inc. transaction (Dkt. #1, Exhibit 2). The subpoena requests the

following documents related to the Colaberry/Filtered transaction (Dkt. #1 ¶ 8):

   a.   Investment presentations;
   b.   Valuation reports;
   c.   Record of payments from Colaberry/Katamaraja to Filtered/Paul Bilodeau;
   d.   Records of payments from Filtered/Paul Bilodeau to Colaberry/Katamaraja;
   e.   Communications with Colaberry / Katamaraja;
   f.   Communications with Paul Bilodeau;
   g.   All software source code transmitted from Colaberry to Filtered;
   h.   Agreements between Colaberry and Filtered;
   i.   Employees and contractors hired.

Filtered, Inc. did not respond (Dkt. #1 at p. 1). On April 19, 2021, Petitioner asked Filtered, Inc.

to meet and confer (Dkt. #1 Exhibit 4). Filtered, Inc. did not respond (Dkt. #1 at p. 2).

        On May 10, 2021, Petitioner served Filtered, Inc. with the Motion to Compel Compliance

with a Subpoena (Dkt. #2, Exhibit 2). On May 25, 2021, Petitioner filed a response in support of

its Motion (Dkt. #2). On July 2, 2021, Petitioner filed a Request for Ruling or, in the Alternative,

Request for Oral Hearing (Dkt. #3). Filtered, Inc. never responded.

                                          LEGAL STANDARD

        Matters relating to the enforcement of a subpoena are to be directed to the court “for the

district where compliance is required.” FED . R. CIV. P. 45(d). Those matters include “the duty to

address objections to a subpoena when the serving party moves the court for an order compelling

production or inspection of documents”. Trover Grp., Inc. v. Dedicated Micros USA, No. 2:13-

CV-1047-WCB, 2015 WL 11117083, at *1 (E.D. Tex. Mar. 27, 2015) (citing FED. R. CIV. P.

45(d)(2)(B)(i)). “While it is true that Rule 45(f) permits the court in the district where compliance

is required to transfer a subpoena-related motion to the issuing court if the person subject to the
                                                 2
      Case 4:21-mc-00109-ALM Document 4 Filed 07/26/21 Page 3 of 3 PageID #: 97




    subpoena consents or if the court finds exceptional circumstances, the motion must be filed in the

    first instance with the court in the district where compliance is required.” Id.

                                                ANALYSIS

           Petitioner asks the Court to order Filtered, Inc. and its President, Paul Bilodeau to produce

    all documents responsive to the subpoena within 10 days. Because the subpoena requires

    compliance within this Court’s division, this Court has jurisdiction to compel compliance with the

    subpoena. See FED. R. CIV. P. 45(a)(2), (d)(3), (f); Trover Grp., 2015 WL 11117083, at *1. This

    means that all matters related to enforcement of the Subpoena are judiciously handled by the Court.

    See FED. R. CIV. P. 45(d).

           To date, Filtered, Inc. has not complied with the subpoena, has not defended itself in this

    action, and has not offered any reason for the Court to transfer the subpoena-related motion (Dkt.

    #1; Dkt. #2). The subpoena requests relevant documents; the dispute is over the Filtered/Colaberry

    transaction and the subpoena asks for documents related to this transaction. Accordingly, the Court

    grants Petitioner’s Motion to Compel Compliance with Subpoena.

                                                 CONCLUSION

           It is therefore ORDERED that Petitioner’s Rule 45 Motion to Compel Compliance with

.   Subpoena from Defendant Filtered, Inc. d/b/a Filtered.ai (Dkt. #1) is hereby GRANTED.

           It is further ORDERED that Petitioner must serve a copy of this Order on Filtered, Inc.

           It is further ORDERED that Filtered, Inc. d/b/a Filtered.ai has 14 days to comply with the

    subpoena from the time of service.
          SIGNED this 26th day of July, 2021.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES
                                                  3      DISTRICT JUDGE
